DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Application 16/264,034 originally filed 01/31/2019 claims no foreign priority.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/02/2021 has been entered.

 Response to Amendment
This office action is in response to Amendments submitted on 12/02/2021 wherein claims 1-20 are pending and ready for examination.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:


Regarding Independent Claim 1:  The prior art of Coss, Fujikata and Lopez teach the following limitations of independent claim 1:
	A method comprising: 
	receiving, from a plurality of sensors associated with an ion implant tool, current sensor data corresponding to a plurality of features; 
	performing feature analysis to generate a plurality of additional features for the current sensor data; 
	providing the plurality of additional features as input to a trained machine learning model; obtaining one or more outputs from the trained machine learning model; 
	predicting, based on the one or more outputs, whether one or more components of the ion implant tool are within a normal operation window or are within a pre-failure window, and
	responsive to predicting that the one or more components are within the pre- failure window, performing a corrective action associated with repairing or replacing the one or more components of the ion implant tool.  
	However, Examiner was unable to find a prior art including Coss, Fujikata, and Lopez that teaches or fairly suggests the limitation “wherein corresponding data points in the normal operation window are substantially stable along a first health index value, wherein the corresponding data points in the pre-failure window increase from the first health index value to a peak at a second health index value, the normal operation window being prior to the pre-failure window.”  Fujikata teaches a pre-failure window as Fujikata depicted in fig 10 and fig 13 however, Fujikata’s pre-failure window does not reveal a peak in the data as applicant claimed and depicted in applicant’s Fig 8A.  

Regarding Independent Claim 10:  The prior art of Coss, Fujikata and Lopez teach the following limitations of independent claim 10:
	A method comprising: 
	receiving, from a plurality of sensors associated with an ion implant tool, historical sensor data corresponding to a plurality of features; 
	determining a plurality of windows comprising a normal operation window for a first subset of the historical sensor data and a pre-failure window for a second subset of the historical sensor data; 
	performing feature analysis to generate a plurality of additional features for the historical sensor data; and 
	training a machine learning model using training data including the plurality of additional features and target output including the plurality of windows to generate a trained machine learning model, the trained machine learning model capable of generating one or more outputs indicative of whether one or more ion implant tool components are within the pre-failure window to perform a corrective action associated with repairing or replacing the one or more ion implant tool components.  
	However, Examiner was unable to find a prior art including Coss, Fujikata, and Lopez that teaches or fairly suggests the limitation “wherein corresponding data points in the normal operation window are substantially stable along a first health index value, wherein the corresponding data points in the pre-failure window increase from the first health index value to a peak at a second health index value, the normal operation window being prior to the pre-failure window.”  Fujikata teaches a pre-failure window as Fujikata depicted in fig 10 and fig 13 however, Fujikata’s pre-failure window does not reveal a peak in the data as applicant claimed and depicted in applicant’s Fig 8A.  

Regarding Independent Claim 16:  The prior art of Coss, Fujikata and Lopez teach the following limitations of independent claim 16:
	A system comprising: 
	a memory; and 
	a processing device coupled to the memory, the processing device to: 
		receive, from a plurality of sensors associated with an ion implant tool, current 	sensor data corresponding to a plurality of features; 
		perform feature analysis to generate a plurality of additional features for the 	current sensor data; 
		provide the plurality of additional features as input to a trained machine learning 	model; 
		obtain one or more outputs from the trained machine learning model; 
		predict, based on the one or more outputs, whether one or more components of the 	ion implant tool are within a normal operation window or are within-a pre-failure 	window,

	However, Examiner was unable to find a prior art including Coss, Fujikata, and Lopez that teaches or fairly suggests the limitation “wherein corresponding data points in the normal operation window are substantially stable along a first health index value, wherein the corresponding data points in the pre-failure window increase from the first health index value to a peak at a second health index value, the normal operation window being prior to the pre-failure window.”  Fujikata teaches a pre-failure window as Fujikata depicted in fig 10 and fig 13 however, Fujikata’s pre-failure window does not reveal a peak in the data as applicant claimed and depicted in applicant’s Fig 8A.  
	The dependent claims are allowed based on their dependence from the independent claims.
  
Response to Arguments
Applicant’s argument (remarks) filed 12/02/2021 have been fully considered and are persuasive.

Regarding Response to Rejections under 35 U.S.C. § 103(a) page 12 of applicant’s remarks, based on consultation, consideration, and new searching the 35 U.S.C. ¶ 103 rejections have been withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wu et al., U.S. Pub. No. 2017/0364818 A1, teaches a probability of difference for the calculated difference between the actual target sensor value and the predicted target sensor value comparing to a threshold value in order to determine if there is an anomaly.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Denise R Karavias whose telephone number is (469)295-9152. The examiner can normally be reached 7:00 - 3:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.